Citation Nr: 0924743	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  05-13 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from February 1966 
to December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina.  In that decision, the RO denied 
service connection for PTSD.  

In September 2008, this claim was remanded for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

In the prior remand, it was noted that the requisite stressor 
development had not been accomplished for this claim.  The 
Veteran asserts in an October 2004 statement that while he 
was located in a secure compound in Chu-Lai, Republic of 
Vietnam, six fellow marines were intentionally shot by 
another marine.  The Veteran was within relatively close 
proximity during the evening of the shootings.  The Veteran 
does not identify persons involved in this incident but does 
maintain that he saw the site of the incident after the 
bodies were removed.  The Veteran states that this incident 
happened within the timeframe of November 1966 to January 
1967.  

A service personnel record documenting the Veteran's time 
from June 1966 to December 1967 indicates that the Veteran 
served as a general warehouseman, SpecSer NCO, and lifeguard.  
This record also shows that the Veteran served in an 
operation in the Republic of Vietnam in the Chu Lai area in 
September 1966 and that he was in the Republic of Vietnam 
from September 1966 to September 1967.  The Veteran's unit 
information in January 1967 was: Supply Company, Fort 
Logistic Support Group-B, 1st Service Battalion (Rein), Force 
Logistics Command, FMFPac.  

The Veteran was diagnosed with PTSD by a private doctor in an 
August 2004 letter and by VA examiner in September 2004.  The 
Board finds that a remand of the Veteran's PTSD claim is 
necessary to attempt to corroborate his purported in-service 
stressor.  The Veteran has been contacted and stated in a 
November 2008 letter he cannot provide any further helpful 
information on this purported stressor.  

Compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to assure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:  

1. Based on information in the Veteran's 
statements, the RO should ask the Marine 
Corps Historical Center (MCHC) to provide 
information to corroborate his claimed 
in-service stressor.  The Veteran asserts 
in an October 2004 statement that while 
he was located in a secure compound in 
Chu-Lai, Republic of Vietnam, six fellow 
marines were intentionally shot by 
another marine.  The Veteran was within 
relatively close proximity during the 
evening of the shootings.  The Veteran 
does not identify any names of persons 
involved in this incident but does 
maintain that he saw the site of the 
incident after the bodies were removed.  
The Veteran states that this incident 
happened within the timeframe of November 
1966 to January 1967.  The Veteran's unit 
information in January 1967 was: Supply 
Company, Fort Logistic Support Group-B, 
1st Service Battalion (Rein), Force 
Logistics Command, FMFPac.  All pertinent 
information should be included in the 
claims folder.  

2.  If, and only if, the RO determines 
that the record establishes the 
existence of a stressor or stressors, 
then the RO should arrange for the 
veteran to be afforded an examination by 
a board of two VA psychiatrists, if 
available, who have not previously 
examined him to determine the diagnoses 
of all psychiatric disorders that are 
present.  The RO must specify for the 
examiners the stressor or stressors that 
it has determined are established by the 
record and the examiners must be 
instructed that only those events may be 
considered for the purpose of 
determining whether the appellant was 
exposed to a stressor in service.  The 
examination report should reflect review 
of pertinent material in the claims 
folder.  If a diagnosis of PTSD is made, 
the examiners should specify (1) whether 
each alleged stressor found to be 
established by the record by the RO was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiners.  The examination report 
should include the complete rationale 
for all opinions expressed.  All 
necessary special studies or tests, to 
include psychological testing and 
evaluation, such as the Minnesota 
Multiphasic Personality Inventory, and 
the Mississippi Scale for Combat-Related 
PTSD, should be accomplished.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
examiners prior to the examination.  

3.  Re-adjudicate the issue of 
entitlement to service connection for 
PTSD.  If the decision remains in any way 
adverse to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue remaining on appeal.  An 
appropriate period of time should be 
allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

